Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendment and response filed on December 1, 2020.
Claims 1, 5, 10, and 18 have been amended. Claims 1 and 3-21 are currently pending and have been examined.

Response to Arguments
Drawings: Applicant provided replacement sheet of FIG. 5 (filed December 1, 2020) is accepted.
Specification
101: The Applicant’s argument and amendments with respect to the 101 rejection have been fully considered, but are not persuasive.
The Applicant states (pp. 11-13) that the claims are not directed to an abstract idea within a grouping per prong one Step 2A analysis because the claims are similar to example 39 of the 2019 PEG October update. The Examiner disagrees. The claims are nothing like neural training based on image pixel data disclosed in example 39. Instead, the claims are directed to the abstract idea of “price determination based on risk associated with a rental transaction” which is grouped under organizing human activity and mental processes in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The Applicant states (pp. 14-15) that the claims integrate the alleged judicial exception into a practical application because “independent claim 1 concerns a practical application of digital signal manipulation in which three different types of data (namely, personal information, risk-related information, and behavioral data) that represent tangible objects are electrically transformed into a different state (namely, a risk score), and such circumstances should be regarded as a useful clue that these claims are eligible”. The Examiner disagrees. The claims do not perform a digital signal manipulation but merely compute the abstract idea of price determination based on risk associated with a rental transaction. The additional elements (see below 101 rejection) of the claims represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that 
The Applicant states (pp 15-18) that “the subject matter amounts to significantly more than the alleged abstract idea”. The Examiner disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of price determination based on risk associated with a rental transaction using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
103: The Applicant’s arguments and amendments with respect to the 103 rejections have been fully considered, but are not persuasive.
The Applicant’s arguments are moot in view of RCE filing and substantive amendments that necessitate an updated search and consideration.
However, to promote compact prosecution, the Examiner will address the Applicant’s arguments.
Applicant states (p. 18) that “None of the references disclose "acquiring ... third input indicative of risk-related information by downloading, via ... [an] application programming interface, the risk related information from ... [a] network-accessible database". The Examiner disagrees, US 20060184440 A1 (Britti) discloses in FIG. 2, item 204, “A risk analyzer module 204 receives as input information” that teaches an API and ¶ [0025] “the applicant risk model may pull a raw consumer credit file from one 
As such, due to the RCE filing and amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1 and 3-21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a computer-implemented method.
Claim 1 is directed to the abstract idea of “price determination based on risk associated with a rental transaction” which is grouped under organizing human activity and mental processes in prong one of Step 2A (See 2019 Revised Patent Subject 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor”, “an interface”, “establishing, by the processor, a first connection with a first network-accessible database associated with a first data service via a first application programming interface, and a second connection with a second network-accessible database associated with a second data service via a second application programming interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of price determination based on risk associated with a rental transaction using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 1 is not patent eligible.
Claim 11 is directed to “an electronic device”. Claim 11 is directed to the abstract idea of “price determination based on risk associated with a rental transaction” which is grouped under organizing human activity and mental processes in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 11 recites “acquire input indicative of (i) a selection of a good to be shared by an owner with a renter as part of the rental transaction and (ii) a term of the rental transaction”, “identify the owner associated with the good by accessing an ownership database that associates owners with goods offered for rent”, “acquire first data indicative of personal information provided by the renter and second data indicative of risk-related information”, “produce a first risk score based on the first data, the second data, or any 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a memory”, “a processor”, “a network-accessible marketplace”, “a first data service”, “a first application programming interface”, “a second data service”, “a second application programming interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of price determination based on risk associated with a rental transaction.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of price determination based on risk associated with a rental transaction using computer technology (e.g. the processor). Therefore, the use of these additional elements does 
Hence, claim 11 is not patent eligible.
Claim 18 is directed to “a computer-implemented method”. Claim 18 is directed to the abstract idea of “price determination based on risk associated with a rental transaction” which is grouped under organizing human activity and mental processes in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 18 recites “acquiring risk-related information associated with the renter”, “receiving … a series of inputs, each input of the series of inputs specifying a good to be shared with the renter as part of a rental transaction and a desired duration of the rental transaction”, “producing … a risk score based on the risk-related information, the good, and the desired duration”, and “calculating … a price for the rental transaction based on the risk score”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor”, “generating, by a processor, an interface accessible to a renter”, “causing, by the processor, display of multiple goods offered for rent by a network-accessible marketplace on the interface”, and “interfacing, by the processor, with multiple data services via corresponding application programming interfaces” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of price determination based on risk associated with a rental transaction using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 18 is not patent eligible.
As per dependent claims 3-10, 12-17, and 19-21, these claims further define the abstract idea noted in claims 1, 11, and 18. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3-10, 12-17, and 19-21 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060184440 A1 (Britti) in view of US 20160314522 A1 (Kabello).
As per claim 1, Britti teaches,
receiving, by a processor (FIG. 7, item 706), first input indicative of a selection of a good to be shared by an owner with a renter as part of a rental transaction (¶ [0006] “property-specific information”, ¶ [0017] “a tenant application” teaches a selected rental property for a rental transaction),
acquiring, by the processor, second input indicative of personal information provided by an individual via an interface (¶ [0017] “An applicant 102 (e.g., a prospective tenant) provides an applicant profile 104 to a property manager 106 … which includes identification information … and other relevant information” teaches acquiring personal information),
acquiring, by the processor, third input indicative of risk-related information by downloading, via the first application programming interface (FIG. 2, item 204, “A risk analyzer module 204 receives as input information” teaches API), the risk-related information from the first network-accessible database (¶ [0025] “the applicant risk model may pull a raw consumer credit file from one of the three major credit bureaus” teaches downloaded risk-related information per. ¶ [0097] of the specification as filed),
acquiring, by the processor, fourth input indicative of behavioral information related to past activities involving the individual by downloading, [via the second application programming interface], the behavioral information from the second network-accessible database (¶ [0019] “data relating to the applicant's previous evictions, skips, property damage, theft, and other factors can influence the pricing of the rental property for a given applicant” teaches applicant behavior, ¶ [0025] “The risk analyzer 204 uses the input information 206 and 208 to compute a "risk score" based on an applicant risk model… the risk score may include data from sources …, including, but not limited to, data from a rental payment history database” teaches behavior information (rental history) retrieved from rental database),
generating, by the processor, a profile for the individual by populating a data structure with the personal information, the risk-related information, and the behavioral information (FIG. 2, items 206 and 208, ¶ [0025] “The risk analyzer 204 uses the input information 206 and 208 to compute a "risk score" based on an applicant risk model. In one implementation, the risk score is dependent on the applicant's raw credit information, application information, credit score, and/or rental history” teaches application information (personal), credit score (risk-related info.), and rental history (behavioral) used in an applicant risk model to determine applicant risk score),
producing, by the processor, a risk score based on the personal information and the risk-related information (¶ [0017], ¶ [0025] teaches risk score from personal, risk-related, and behavioral info., such as applicant profile, credit score/history, and rental history) wherein the risk score is a measure representing risk of the rental transaction due to involvement by the individual (¶ [0032] “The 
specifying, by the processor, the risk score in the profile (¶ [0006] “The risk score is input to a deposit computer that determines an appropriate deposit requirement for the applicant”, ¶ [0026] “The property risk model 212 incorporates these inputs so as to correlate a computed risk score pertaining to the applicant with a deposit requirement” teaches emphasizing a deposit requirement associated with the applicant/profile as integral to the rental decision process based on the risk score),
calculating, by the processor, a personalized price for the rental transaction based on the risk score (¶ [0006] “Rental pricing, such as rent payments and deposits, is computed by determining a risk score corresponding to the applicant” teaches rental price based on risk score).
Britti does not explicitly teach,
establishing, by the processor, a first connection with a first network-accessible database associated with a first data service via a first application programming interface, and a second connection with a second network-accessible database associated with a second data service via a second application programming interface .
However, Kabello teaches,
establishing, by the processor, a first connection with a first network-accessible database associated with a first data service via a first application programming interface, and a second connection with a second network-accessible database associated with a second data service via a second application programming interface (FIG. 29, items 2915, 2925, ¶ [0107] “the lease-purchase system and method application services, can couple through the backbone to one or more external computer systems 2925 providing identification and reference information, financial status (such as banking health), and employment information” teaches method application services as 1st and 2nd APIs, and external computer systems teaches 1st and 2nd data services associated with 1st and 2nd databases per ¶ [0118] “the application host 3125 can access one or more third party databases (shown as 3135) (e.g., using webservice calls”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interface communications with data service(s) with an API of Kabella in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because expanding information gathering resources by use of APIs to interface with data services improves information collection associated with an owner, tenant, and rental and as such improve risk assessment by availing additional information associated with the rental transaction.

As per claim 3, combination of Briiti and Kabello teach all the limitations of claim 1. Britti also teaches, 
the individual is the renter of the shared good (¶ [0017] “An applicant 102”).

As per claim 4, combination of Briiti and Kabello teach all the limitations of claim 1. Britti also teaches,
the individual is the owner of the shared good (¶ [0018] “the property manager (e.g., a university student housing” department”, teaches the owner of the shared good as a university is an owner of its housing and the housing department is a component of the university).

As per claim 5, combination of Briiti and Kabello teach all the limitations of claim 1. Britti also teaches,
establishing, by the processor, a behavioral characteristic of the individual by examining the fourth input, wherein the risk score is further based on the behavioral characteristic (¶ [0019] “the screening score may include a contribution from the applicant's previous rental history” teaches a behavioral characteristic, ¶ [0024], [0025] teach using the screening score to compute the risk score).

As per claim 6, combination of Briiti and Kabello teach all the limitations of claims 1 and 5. Britti also teaches,
the behavioral characteristic is representative of whether past rental transactions involving the individual have been completed without issue (¶ [0025] “information from the rental history database may be positive and so 50 points is added the behavior characteristics by adding value based on positive rental history).

As per claim 7, combination of Briiti and Kabello teach all the limitations of claim 1. Britti also teaches, 
associating, by the processor, the individual with a risk classification based on the risk score (¶ [0032] “The "Decision Points" fields 304 receive user input defining risk score thresholds for different application response categories (e.g., "Accept", "Low Accept", "Conditional Accept", "Decline")” teaches risk classification(s), ¶ [0060] teaches associating the applicant with the risk classification).

As per claim 8, combination of Briiti and Kabello teach all the limitations of claims 1 and 7. Britti also teaches,
the risk classification is one of a series of risk classifications, and wherein each risk classification in the series of risk classifications is associated an upper score threshold and a lower score threshold (¶ [0032] “The "Decision Points" fields 304 receive user input defining risk score thresholds for different application response categories (e.g., "Accept", "Low Accept", "Conditional Accept", "Decline")” teaches the series of risk classificaitons, ¶ [0060] teaches score thresholds).

As per claim 9, combination of Briiti and Kabello teach all the limitations of claims 1 and 7. Britti also teaches,
the risk classification is determined by stratifying a pool of individuals based on corresponding risk scores (¶ [0032] “a property manager may set a risk score below which no applicant may be accepted. Above that score, other ranking categories of applicants may be applied, each with potentially different risk management characteristics” ranking categories applied to applicants based on different risk score (ranges) of the applicants teach stratifying a pool of individuals based on corresponding risk scores).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of Kabello in further view of US 20130018677 A1 (Chevrette).
As per claim 10, combination of Briiti and Kabello teach all the limitations of claim 1. Combination of Britti and Kabello do not explicitly teach, however, Chevrette teaches,
updating, by the processor, the profile continually over time as the individual completes additional personal information, additional risk-related information, and/or additional behavioral information is acquired (¶ [0076] “The real-time risk assessment provided by the confidence score determined by data reported by the wireless-enabled usage reporting devices enables the asset management application to configure and adjust the factors that determine the score” teaches updating score based on data associated with (risk) factors that determine score, ¶ [0078] “A renter profile may be established for repeat renters, thereby providing a starting-point risk score for the subsequent rental” a starting-point risk score for the subsequent rental teaches updating the profile … as the individual completes additional rental transactions, ¶ [0048] “The confidence score may be computed based on one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update a renter’s profile affecting risk score associated with the renter based on subsequent/following rentals of Chevrette in the risk-related information API of Kabello in the risk based rental pricing system of Briti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a renter’s subsequent rental performance improves a robustness of the risk score by reflecting a current performance of the renter’s lease completion within the risk score.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of US 20180060981 A1 (Sher) in further view of US 20160277424 A1 (Mawji).
As per claim 11, Britti teaches,
a memory (FIG. 7, item 708),
a processor (FIG. 7, item 706),
acquire input indicative of (i) a selection of a good to be shared by an owner with a renter as part of the rental transaction (¶ [0006], [0017] teaches a selected rental property for a rental transaction) and (ii) a term of the rental transaction (¶ [0038] “Lease Term”),
for the renter, acquire first data indicative of personal information provided by the renter and second data indicative of risk- related information obtained from a first data service via a first application programming interface (FIG. 2, item 204 “risk analyzer” teaches the 1st API, ¶ [0017], [0018], [0025] teaches downloaded risk-related information per. ¶ [0097] of the specification as filed),
produce a first risk score based on the first data, the second data (¶ [0025] teaches risk score from personal, risk-related, and behavioral info., such as applicant profile, credit score/history, and rental history),
calculate a price for the rental transaction based on the weighted first and second risk scores (¶ [0006] teaches rental price based on risk score, ¶ [0025] “Based on that raw file, a custom-built credit scoring model for the apartment industry may yield a score of 610 (the CreditRetriever scoring model is one example). In addition, information from the rental history database may be positive and so 50 points is added to the score” teaches risk score determined from credit score and rental history score that are customized as such weighted).
Britti does not explicitly teach,
identify the owner associated with the good by accessing an ownership database that associates owners with goods offered for rent by a network-accessible marketplace,
for the owner, acquire third data indicative of personal information provided by the owner and fourth data indicative of risk-related information obtained from a second data service, via a second application programming interface,
produce a second risk score based on the third data, the fourth data,
assign different weights to the first and second risk scores,
Sher teaches,
identify the owner associated with the good by accessing an ownership database that associates owners with goods offered for rent by a network-accessible marketplace (¶ [0108] “an agent landlord CRM aspect may be provided to save, find and display landlord, property and unit data” ¶ [0110] “a CRM landlord database that allows the agent to create a one-to-many relationship, or where one landlord record can have many real property records” teaches a landlord/rental property database that is used to find a landlord, and ¶ [0027] teaches network accessible marketplace),
for the owner, acquire third data indicative of personal information provided by the owner and fourth data indicative of risk-related information obtained from a second data service via a second application programming interface (¶ [0086] “The matching component may also analyze a landlord profile … A landlord profile may include background data, user ratings, risk score, payment score, reviews, and the renter score of the landlord's tenants” teaches personal and risk-related information provided by the owner, FIG. 1, item 114 “matching component” teaches 2nd API),
produce a second risk score based on the third data, the fourth data (¶ [0086] ”The matching component may also analyze a landlord profile, which may include an associated landlord score” teaches second risk score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in a risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.
Mawji teaches,
assign different weights to the first and second risk scores (¶ [0042] “the contextual trust score 306 may combine data from the data sources according to a different weighting as system trust score 304 and/or peer trust score 304” teaches multiple trust/risk scores weighted differently, ¶ [0068] “Transaction/activity types may include … rent to/from (including, … houses)“ teaches rental activity/transaction history as a component of trust score(s) in FIG. 5 and ¶ [0072]-[0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multi-entity risk scoring of Mawij in a risk 

As per claim 12, combination of Britti, Sher, and Mawji teach all the limitations of claim 11. Britti also teaches,
the term of the rental transaction is a desired duration of the rental transaction (¶ [0038] “Term--This is the number of months a lease is being signed for. A longer lease obligation may be desirable for a landlord, but, also increases the lease obligation to a tenant or cosigner”).

As per claim 13, combination of Britti, Sher, and Mawji teach all the limitations of claim 11. Britti also teaches, 
cause display of the first risk score and the price on a first interface accessible to the renter (FIG. 5, item 502, ¶ [0060] “The risk score computed for the applicant is 430, representing a "high risk" and a "Conditional Accept”, ¶ [0062] “The 
Sher also teaches,
cause display of the second risk score and the price on a second interface accessible to the owner (¶ [0027] “a network-leveraged system for facilitating a real property transaction including a database, platform components, and an interface”, ¶ [0123] teaches landlord accessing the second risk score with a dashboard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

As per claim 14, combination of Britti, Sher, and Mawji teach all the limitations of claims 11 and 13. Sher also teaches,
the first and second interfaces are associated with the network-accessible marketplace(¶ [0027] “a network-leveraged system for facilitating a real property 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

As per claim 15, combination of Britti, Sher, and Mawji teach all the limitations of claim 11. Sher also teaches,
the first and second data services are a same data service (¶ [0067] "The platform components may include … tenant exchange 118, renter component 120, … landlord direct component 140, landlord management component 142" tenant exchange/renter component teach the first data service, landlord direct/management the same data service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of Sher in view of Mawji in further view of US 20150025917 A1 (Stempora).
As per claim 16, combination of Britti, Sher, and Mawji teach all the limitations of claim 11. Combination of Britti, Sher, and Mawji do not explicitly teach,
receive an image of a readable item associated with the good that is taken by the renter, wherein the input is at least partially derived based on an analysis of the readable item included in the image.
However, Stempora teaches,
receive an image of a readable item associated with the good that is taken by the renter, wherein the input is at least partially derived based on an analysis of the readable item included in the image (¶ [0114] “the portable device scans a Quick Response code ( QR code) or bar code within the vehicle that pairs the portable device with the vehicle Bluetooth.TM. and provides the vehicle VIN” teaches receiving an image of a readable item on the rental).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify/recognize a rentable item with an image based recognition mechanism such as a QR code or bar code of Stempora in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because quickly recognizing/identifying a rentable item improves a robustness of a rental pricing mechanism by automating evaluation/pricing instantiation of a rental transaction which improves speed of evaluating the potential rental transaction based on tenant/owner risks.

As per claim 17, combination of Britti, Sher, Mawji, and Stempora teach all the limitations of claims 11 and 16. Stempora also teaches,
the readable item includes one or more machine-readable elements, one or more human-readable elements, one or more structural elements, or any combination thereof (¶ [0114] “the portable device scans a Quick Response code ( one or more machine readable elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify/recognize a rentable item with an image based recognition mechanism such as a QR code or bar code of Stempora in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because quickly recognizing/identifying a rentable item improves a robustness of a rental pricing mechanism by automating evaluation/pricing instantiation of a rental transaction which improves speed of evaluating the potential rental transaction based on tenant/owner risks.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of Kabello in further view of Sher.
As per claim 18, Britti teaches, 
acquiring, by the processor, risk-related information associated with the renter from each of the multiple data services (¶ [0025] “the applicant risk model may pull a raw consumer credit file from one of the three major credit bureaus … the risk score may include data from sources …, including, but not limited to, data from a 
receiving, by the processor, a series of inputs, each input of the series of inputs specifying a good to be shared with the renter as part of a rental transaction and a desired duration of the rental transaction ((¶ [0006] “property-specific information”, ¶ [0017] “a tenant application” teaches a selected rental property for a rental transaction, and ¶ [0038] teaches term/desired duration),
for each input of the series of inputs, producing, by the processor, a risk score based on the risk-related information, the good, and the desired duration (¶ [0025] “The risk analyzer 204 uses the input information 206 and 208 to compute a " risk score" based on an applicant risk model”),
calculating, by the processor, a price for the rental transaction based on the risk score (¶ [0006] “Rental pricing, such as rent payments and deposits, is computed by determining a risk score corresponding to the applicant”)
Britti does not explicitly teach,
generating, by a processor, an interface accessible to a renter, 
causing, by the processor, display of multiple goods offered for rent by a network-accessible marketplace on the interface,
interfacing, by the processor, with multiple data services via corresponding application programming interfaces.
However, Kabello teaches,
interfacing, by the processor, with multiple data services via corresponding application programming interfaces (FIG. 29, items 2915, 2925, ¶ [0107] teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interface communications with data service(s) with an API of Kabella in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because expanding information gathering resources by use of APIs to interface with data services improves information collection associated with an owner, tenant, and rental and as such improve risk assessment by availing additional information associated with the rental transaction.
Sher teaches,
generating, by a processor, an interface accessible to a renter (¶ [0027] “a network-leveraged system for facilitating a real property transaction including a database, platform components, and an interface”, ¶ [0067] ““A user may interact with the platform components 110 using one or more aspects of the interface 170”),
causing, by the processor, display of multiple goods offered for rent by a network-accessible marketplace on the interface (¶ [0067] “A user may interact with the platform components 110 using one or more aspects of the interface 170. The platform components may include ...” teaches display of goods in a marketplace, ¶ [0076] “The matching component 114 may compare at least part of a renter profile to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

As per claim 19, combination of Britti, Kabello, and Sher teach all the limitations of claim 18. Sher also teaches,
examining, by the processor, reviews submitted by owners involved in past rental transactions with the renter, wherein the price is further based on the reviews (¶ [0080] “The renter score may be derived from … reviews about/by landlord” teaches evaluating renter reviews by landlord when determining valuing past rental transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based 

As per claim 20, combination of Britti, Kabello, and Sher teach all the limitations of claim 18. Sher also teaches,
the network- accessible marketplace is associated with a peer-to-peer sharing service, and wherein the multiple goods are associated with multiple owners (¶ [0027] “a network-leveraged system” teaches the network-accessible marketplace, ¶ [0024] “provides … a renter/tenant only social media, peer-to-peer communication” teaches peer-to-peer sharing service, and ¶ [0071] “the renter may choose to search for units listed directly by landlords via the landlord direct component or broker-assisted units via the broker-assisted component 120” teaches multiple goods associated with multiple owners).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of Kabello in view of Sher in further view of Stempora.
As per claim 21, combination of Britti, Kabello, and Sher teach all the limitations of claim 18. Britti also teaches, 
associating, by the processor, the renter with a risk classification based on a first risk score associated with a first input of the series of inputs (¶ [0032] “The "Decision Points" fields 304 receive user input defining risk score thresholds for different application response categories (e.g., "Accept", "Low Accept", "Conditional Accept", "Decline")” teaches risk classification(s), ¶ [0060] teaches associating the applicant with the risk classification, ¶[0006],[0017] teach a first input/tenant application).
Combination of Britti, Kabello, and Sher do not explicitly teach,
assessing, by the processor, whether the risk classification should be modified in response to producing the risk score for each subsequent input of the series of inputs.

assessing, by the processor, whether the risk classification should be modified in response to producing the risk score for each subsequent input of the series of inputs (¶ [0178] “a method of generating a risk assessment, a risk score … is updated in real-time, on-demand (from the individual or the underwriter), or when the specific situation changes” teaches updating/modifying the risk assessment/classification based on when a situation changes/subsequent inputs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically evaluate/update a risk assessment of Stempora in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because dynamic evaluation/update of a risk assessment improves a robustness of a rental pricing mechanism by maintaining real-time accuracy of an evaluated rental transaction based on risk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692